Case: 16-41594      Document: 00514380207         Page: 1    Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-41594                               FILED
                                  Summary Calendar                         March 9, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN ALLEN WALTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:97-CR-28-1


Before WIENER, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent John Allen Walter has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Walter has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Walter’s claims of ineffective assistance of
appellate counsel; we therefore decline to consider the claims without prejudice


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41594    Document: 00514380207    Page: 2   Date Filed: 03/09/2018


                                No. 16-41594

to collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Walter’s response.    We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motions for leave to withdraw are GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Walter’s motion for appointment of new
counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902–03 (5th
Cir. 1998).




                                      2